Exhibit 99.1 NEWS RELEASE MetroCorp Bancshares, Inc. Announces 2013 Second Quarter Results Net Income Increased 6.5% to $2.8 Million. Loans Grew 4.8% and Nonperforming Assets Continue to Decline. HOUSTON, TEXAS – (July 19, 2013), MetroCorp Bancshares, Inc. (Nasdaq:MCBI), a Texas corporation, which provides community banking services through its subsidiaries, MetroBank, N.A., serving Texas, and Metro United Bank, serving California, today announced its operating results for the second quarter of 2013. Financial Highlights ● Net income of $2.8 million for the second quarter of 2013 improved 6.5% from $2.6 million for the second quarter of 2012. ● Earnings per diluted share for the second quarter of 2013 was $0.15 (on 18.7 million diluted shares) compared with $0.16 (on 15.8 million diluted shares) for the second quarter of 2012. ● Total loans grew $78.0 million or 7.1% to $1.18 billion at June 30, 2013 compared with $1.10 billion at December 31, 2012, or $53.6 million or 4.8% on a linked quarter basis compared with March 31, 2013 . ● Total nonperforming assets (“NPA”) at June 30, 2013 declined $6.2 million or 18.4% on a linked quarter basis to $27.5 million compared with $33.8 million at March 31, 2013, or declined $14.0 million or 33.7% compared with $41.5 million at December 31, 2012. ● The ratio of nonperforming assets to total assets declined to 1.74% at June 30, 2013 compared with 2.13% at March 31, 2013 and 2.73% at December 31, 2012. ● Net charge-offs of $975,000 for the second quarter of 2013 were 0.08% of total loans, compared with $1.3 million for the first of quarter 2013, and $955,000 for the second quarter of 2012. ● Provision for loan losses was a reversal of ($25,000) for the second quarter of 2013 compared with a reversal of ($450,000) for the first quarter of 2013, and a provision of $200,000 for the second quarter of 2012. ● The ratio of the allowance for loan losses to total loans at June 30, 2013 was 1.85% compared with 2.23% at December 31, 2012 and 2.50% at June 30, 2012. ● Net interest margin was 3.50% for the second quarter of 2013 compared with 3.61% for the first quarter of 2013, and 3.82% for the second quarter of 2012. ● Total risk-based capital ratio was 17.10% at June 30, 2013 compared with 17.95% at December 31, 2012. George M. Lee, Co-Chairman, President and CEO of MetroCorp Bancshares, Inc. stated, “The second quarter 2013 financial performance for MetroCorp Bancshares provided another set of data to reaffirm the Company’s progress and momentum. Meaningful gross loan growth of $54 million or 4.8% was achieved between linked first and second quarters of 2013 under stringent credit underwriting guidelines. Asset quality continues to improve in terms of the nonperforming assets to total assets ratio, which declined from 2.13% at March 31, 2013 to 1.74% at June 30, 2013 indicating that we are closing in on our goal of below 1.5% by the end of 2013. The Company’s earnings, capital, loan loss allowance and liquidity positions remained sturdy and stable.” CEO Lee continued, “The Board of Directors made the decision during the second quarter to re-establish its quarterly dividend payments as a step toward its plan to optimize our shareholders’ short-term and long-term return for their investments. Management is pleased with the overall performance for the first half of 2013 and believes that the trend will continue to be carried through for the second half.” Interest income and expense Net interest income for the three months ended June 30, 2013 was $13.0 million, a decrease of $664,000 or 4.9% compared with $13.6 million for the same period in 2012. Net interest income for the six months ended June 30, 2013 was $25.8 million, a decrease of $1.5 million or 5.4% compared with $27.3 million for the same period in 2012. The decreases in net interest income for the three and six months ended June 30, 2013 were primarily due to declines in the yields on loans, partially offset by lower cost of deposits. On a linked-quarter basis, net interest income increased $159,000 compared with the three months ended March 31, 2013. The net interest margin for the three months ended June 30, 2013 was 3.50%, a decrease of 32 basis points compared with 3.82% for the same period in 2012. The yield on average earning assets decreased 41 basis points, and the cost of average earning assets decreased nine basis points for the same periods. On a linked-quarter basis, the net interest margin for the three months ended June 30, 2013 decreased 11 basis points compared with 3.61% for the three months ended March 31, 2013. The yield on average earning assets decreased 11 basis points, and the cost of average earning assets remained level with March 31, 2013 . The net interest margin for the six months ended June 30, 2013 was 3.55%, a decrease of 32 basis points compared with 3.87% for the same period in 2012. The yield on average earning assets decreased 46 basis points, and the cost of average earning assets decreased 14 basis points for the same periods. Interest income for the three months ended June 30, 2013 was $15.3 million, down $906,000 or 5.6% compared with $16.2 million for the same period in 2012, primarily due to lower yield on loans and securities, partially offset by an increase in the volume of loans. On a linked quarter basis, interest income increased $258,000 or 1.7% from $15.0 million at March 31, 2013. Average earning assets increased $50.0 million or 3.5% to $1.49 billion for the second quarter of 2013, compared with $1.44 billion for the same period in 2012. Average total loans increased $83.0 million or 7.8% to $1.14 billion for the second quarter of 2013 compared with $1.06 billion for the second quarter of 2012. The yield on average earning assets for the second quarter of 2013 was 4.12% compared with 4.53% for the second quarter of 2012. Interest income for the six months ended June 30, 2013 was $30.3 million, down $2.3 million or 7.0% compared with $32.6 million for the same period in 2012, primarily due to lower yield on loans and securities, partially offset by an increase in the volume of loans. Average earning assets increased $47.4 million or 3.3% to $1.46 billion for the six months ended June 30, 2013, compared with $1.42 billion for the same period in 2012. Average total loans increased $64.9 million or 6.2% to $1.12 billion for the six months ended June 30, 2013 compared with $1.05 billion for the same period of 2012. The yield on average earning assets for the six months ended June 30, 2013 was 4.17% compared with 4.63% for the six months ended June 30, 2012. Interest expense for the three months ended June 30, 2013 was $2.3 million, down $242,000 or 9.5% compared with $2.5 million for the same period in 2012, primarily due to lower cost on both deposits and other borrowings, partially offset by an increase in other borrowings and time deposits. Average interest-bearing deposits were $991.3 million for the second quarter of 2013, a decrease of $12.1 million or 1.2% compared with $1.00 billion for the same period of 2012. The cost of interest-bearing deposits for the second quarter of 2013 was 0.69% compared with 0.78% for the second quarter of 2012. Average other borrowings, excluding junior subordinated debentures, were $35.4 million for the second quarter of 2013, an increase of $9.4 million or 36.1% compared with $26.0 million for the second quarter of 2012. The cost of other borrowings, excluding junior subordinated debentures, for the second quarter of 2013 was 2.95% compared with 3.82% for the second quarter of 2012. Interest expense for the six months ended June 30, 2013 was $4.5 million, down $801,000 or 15.1% compared with $5.3 million for the same period in 2012, primarily due to lower cost on both deposits and other borrowings, partially offset by an increase in other borrowings. Average interest-bearing deposits were $982.9 million for the six months ended June 30, 2013, a decrease of $19.2 million or 1.9% compared with $1.00 billion for the same period of 2012. The cost of interest-bearing deposits for the six months ended June 30, 2013 was 0.69% compared with 0.83% for the six months ended June 30, 2012. Average other borrowings, excluding junior subordinated debentures, were $32.1 million for the six months ended June 30, 2013, an increase of $6.1 million or 23.6% compared with $26.0 million for the six months ended June 30, 2012. The cost of other borrowings, excluding junior subordinated debentures, for the six months ended June 30, 2013 was 3.09% compared with 3.82% for the six months ended June 30, 2012. Noninterest income and expense Noninterest income for the three months ended June 30, 2013 was $1.9 million, an increase of $184,000 or 10.5% compared with $1.8 million for the same period in 2012. The increase for the three months ended June 30, 2013 was primarily due to an increase in other noninterest income, partially offset by a decrease in service fees. Other noninterest income for the three months ended June 30, 2013 increased as a result of gains in foreign currency transactions, partially offset by a decline in ORE rental income. Noninterest income for the six months ended June 30, 2013 and 2012 was $3.6 million and was held steady by increases in other noninterest income and other loan-related fees, primarily offset by a decline in service fees. Similar to the three months results, other noninterest income for the six months ended June 30, 2013 increased due to gains in foreign currency transactions, which were partially offset by a decline in ORE rental income . Noninterest expense for the three months ended June 30, 2013 was $10.7 million, a decrease of $604,000 or 5.3% compared with $11.3 million for the same period in 2012. The decrease was mainly the result of a decline in ORE expenses and in other noninterest expense. Other noninterest expense declined primarily due to decreases in the provision for unfunded commitments, professional fees (due to fees associated with the 2012 public offering), and other loan expenses. These items were partially offset by an increase in data processing expenses as a result of a core processing system conversion. Noninterest expense for the six months ended June 30, 2013 was $21.0 million, a decrease of $1.2 million or 5.6% compared with $22.2 million for the same period in 2012. The decrease was mainly the result of a $1.2 million net gain on sales of ORE properties and a decline in other ORE expenses. These reductions were partially offset by increases in other noninterest expense and salaries and employee benefits. Other noninterest expense increased primarily due to a rise in data processing expenses and operational losses but partially offset by decreases in the provision for unfunded commitments, professional fees, and other loan expenses. Salaries and employee benefits expense for the three months ended June 30, 2013 was $5.9 million, a decrease of $64,000 or 1.1% compared with $6.0 million for the same period in 2012. Salaries and employee benefits expense for the six months ended June 30, 2013 was $12.2 million, an increase of $307,000 or 2.6% compared with $11.9 million for the same period in 2012, primarily as a result of merit increases. Provision for loan losses The following table summarizes the provision for loan losses and net charge-offs as of and for the quarters indicated: June 30, 2013 March 31, 2013 December 31, 2012 June 30, 2012 (dollars in thousands) Allowance for Loan Losses Balance at beginning of quarter $ $ 24,592 $ 25,542 $ (Reduction in) provision for loan losses for quarter ) ) ) Net charge-offs for quarter ) Balance at end of quarter $ $ 22,832 $ 24,592 $ 27,311 Total loans $ $ 1,124,716 $ 1,100,337 $ 1,094,233 Allowance for loan losses to total loans % Net charge-offs to total loans )% )% )% )% The provision for loan losses for the three months ended June 30, 2013 was a reversal of ($25,000), a decrease of $225,000 compared with a provision of $200,000 for the same period in 2012, primarily as a result of a reduction in classified assets. The provision for loan losses for the six months ended June 30, 2013 was a reversal of ($475,000), a decrease of $1.1 million compared with a provision of $600,000 for the same period in 2012, primarily as a result of a reduction in classified assets. On a linked-quarter basis between the second and first quarters of 2013, the reduction in the provision for loan losses decreased by $425,000. Net charge-offs for the three months ended June 30, 2013 were $975,000 or 0.08% of total loans compared with net charge-offs of $955,000 or 0.09% of total loans for the same period in 2012. The net charge-offs for the second quarter of 2013 consisted of $487,000 in loans from Texas and $488,000 in loans from California. Net charge-offs for the six months ended June 30, 2013 were $2.3 million or 0.19% of total loans compared with net charge-offs of $1.6 million or 0.15% of total loans for the same period in 2012. The net charge-offs for the six months ended June 30, 2013 consisted of $1.4 million in loans from Texas and $877,000 in loans from California. Asset quality The following table summarizes nonperforming assets as of the dates indicated: June 30, March 31, December 31, 2012 June 30, (dollars in thousands) Nonperforming Assets Nonaccrual loans $ $ 17,501 $ 23,568 $ 24,664 Accruing loans 90 days or more past due - - - 62 Troubled debt restructurings - accruing - 400 4,126 Troubled debt restructurings - nonaccruing 4,098 5,014 5,315 Other real estate (“ORE”) 12,152 12,555 14,414 Total nonperforming assets $ 27,529 $ 33,751 $ 41,537 $ 48,581 Total nonperforming assets to total assets 1.74% 2.13% 2.73% 3.13% Supplemental information Writedowns on ORE $ 40 $ 64 $ $ (Gains) losses on ORE sales ) ) 11 ) Total nonperforming assets at June 30, 2013 were $27.5 million ($23.4 million from Texas and $4.1 million from California) compared with $41.5 million at December 31, 2012 ($32.5 million from Texas and $9.0 million from California), a decrease of $14.0 million or 33.7%. The ratio of total nonperforming assets to total assets decreased to 1.74% at June 30, 2013 from 2.73% at December 31, 2012. On a linked-quarter basis, total nonperforming assets decreased by $6.2 million, which consisted of a $2.4 million decrease in Texas and a $3.8 million decrease in California. The decrease in nonperforming assets in Texas consisted primarily of declines of $1.9 million in nonaccrual loans and a net reduction of $1.2 million in ORE, partially offset by an increase of $659,000 in nonaccrual troubled debt restructurings (“TDRs”). In Texas, nonaccrual loans including nonaccrual TDRs decreased primarily due to $2.7 million in paydowns on loans and a $1.4 million note sale but partially offset by the addition of four loans totaling approximately $2.9 million. The decline in nonperforming assets in California primarily consisted of decreases of $3.3 million in nonaccrual loans and $886,000 in nonaccrual TDRs, partially offset by an increase of $394,000 in accruing TDRs. In California, nonaccrual loans including nonaccrual TDRs decreased primarily due to a $3.6 million loan being returned to accrual status and a $2.7 million paydown on a loan, partially offset by the transfer of three loans in the amount of $2.2 million to nonaccrual status. On a linked-quarter basis, ORE at June 30, 2013 decreased $1.2 million compared with March 31, 2013 and was primarily the result of the sale of two properties in Texas. Approximately $15.9 million or 98.6% of nonaccrual loans and nonaccruing TDRs at June 30, 2013, are collateralized by real estate. Management is closely monitoring the loan portfolio and actively working on problem loan resolutions; however, uncertain economic conditions could further impact the loan portfolio. Management conference call. On Monday, July 22, 2013, the Company will hold a conference call at 10:00 a.m. Central (11:00 a.m. Eastern) to discuss the second quarter 2013 results. A brief management presentation will be followed by a question and answer period. To participate by phone, U.S. callers may dial (International callers may dial 1.201.689.8345 ) and ask for the MetroCorp conference. The call will be webcast by Shareholder.com and can be accessed at MetroCorp’s web site at www.metrobank-na.com . An audio archive of the call will be available approximately one hour after the call and will be accessible at www.metrobank-na.com in the Investor Relations section. MetroCorp Bancshares, Inc. provides a full range of commercial and consumer banking services through its wholly owned subsidiaries, MetroBank, N.A. and Metro United Bank. The Company has twelve full-service banking locations in the greater Houston and Dallas, Texas metropolitan areas, and six full service banking locations in the greater San Diego, Los Angeles and San Francisco, California metropolitan areas. As of June 30 , 2013, the Company had consolidated assets of $1.6 billion. For more information, visit the Company’s web site at www.metrobank-na.com . The statements contained in this release that are not historical facts may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements describe the Company’s future plans, projections, strategies and expectations, are based on assumptions and involve a number of risks and uncertainties, many of which are beyond the Company’s control. Important factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following: (1) general business and economic conditions in the markets the Company serves may be less favorable than expected which could decrease the demand for loan, deposit and other financial services and increase loan delinquencies and defaults; (2) changes in the interest rate environment which could reduce the Company’s net interest margin or result in increased loan prepayments; (3) the failure of or changes in management’s assumptions regarding the adequacy of the allowance for loan losses; (4) an adverse change in the real estate market in the Company’s primary market areas; (5) increased credit risk in the Company’s assets and increased operating risk caused by a material change in commercial, consumer and/or real estate loans as a percentage of the total loan portfolio; (6)increased asset levels and changes in the composition of assets and the resulting impact on the Company’s capital levels and regulatory capital ratios; (7) legislative or regulatory developments including changes in laws concerning taxes, banking, securities, insurance and other aspects of the financial services industry, or possible noncompliance and enforcement action with the Bank Secrecy Act and other anti-money laundering statues and regulations; (8) increases in the level of nonperforming assets; (9) changes in the availability of funds which could increase costs or decrease liquidity or impair the Company’s ability to raise additional capital; (1 0) the effects of competition from other financial institutions operating in the Company’s market areas and elsewhere, including institutions operating locally, regionally, nationally and internationally, together with such competitors offering banking products and services by mail, telephone, computer and the Internet; (11) changes in accounting principles, policies or guidelines; (12) a deterioration or downgrade in the credit quality and credit agency ratings of the securities in the Company’s securities portfolio; (13) the incurrence and possible impairment of goodwill associated with an acquisition; (14) the timing, impact and other uncertainties of the Company’s ability to enter new markets successfully and capitalize on growth opportunities; (15) the inability to fully realize the Company’s net deferred tax asset; (16) the Company’s ability to adapt successfully to technological changes to meet customers’ needs and developments in the marketplace, or potential interruptions or breaches in security of the Company’s information systems; (17) potential environmental risk and associated cost on the Company's foreclosed real estate assets; and (18) the loss of senior management or operating personnel and the potential inability to hire qualified personnel at reasonable compensation levels. All written or oral forward-looking statements are expressly qualified in their entirety by these cautionary statements. These and other risks and factors are further described from time to time in the Company’s 2012 Annual Report on Form 10-K and other reports and other documents filed with the Securities and Exchange Commission. For more information contact: MetroCorp Bancshares, Inc., Houston George Lee, Co-Chairman, President & CEO, (713) 776-3876, or David Choi, Executive Vice President & CFO, (713) 776-3876 MetroCorp Bancshares, Inc. (In thousands, except per share amounts) (Unaudited) June 30, December 31, Consolidated Balance Sheets Assets Cash and due from banks $ 21,237 $ 31,203 Federal funds sold and other short-term investments 105,331 128,246 Total cash and cash equivalents 126,568 159,449 Interest-bearing time deposits in banks 15,501 15,321 Securities available-for-sale, at fair value 183,564 164,048 Securities held-to-maturity, at cost (fair value $4,445 at June 30, 2013 and $4,757 at December 31, 2012) 4,047 4,046 Other investments 6,001 5,592 Loans, net of allowance for loan losses of $21,832 and $24,952 at June 30, 2013 and December 31, 2012, respectively 1,156,456 1,075,745 Accrued interest receivable 4,316 4,120 Premises and equipment, net 3,878 4,046 Goodwill 14,327 14,327 Deferred tax asset 15,089 13,110 Customers' liability on acceptances 7,797 7,045 Foreclosed assets, net 10,960 12,555 Cash value of bank owned life insurance 33,431 32,794 Prepaid FDIC assessment - 3,439 Other assets 3,851 4,175 Total assets $ 1,585,786 $ 1,519,812 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing $ 322,504 $ 309,696 Interest-bearing 983,659 957,334 Total deposits 1,306,163 1,267,030 Junior subordinated debentures 36,083 36,083 Other borrowings 46,000 25,000 Accrued interest payable 283 233 Acceptances outstanding 7,797 7,045 Other liabilities 11,740 7,390 Total liabilities 1,408,066 1,342,781 Commitments and contingencies - - Shareholders' equity: Common stock, $1.00 par value, 50,000,000 shares authorized; 18,776,765 and 18,766,765 shares issued; 18,713,530 and 18,746,385 shares outstanding at June 30, 2013 and December 31, 2012, respectively 18,777 18,767 Additional paid-in-capital 75,140 74,998 Retained earnings 88,330 82,881 Accumulated other comprehensive (loss) income ) 567 Treasury stock, at cost ) ) Total shareholders' equity 177,720 177,031 Total liabilities and shareholders' equity $ 1,585,786 $ 1,519,812 - - Nonperforming Assets and Asset Quality Ratios Nonaccrual loans $ 12,304 $ 23,568 Accruing loans 90 days or more past due - - Troubled debt restructurings - accrual 394 400 Troubled debt restructurings - nonaccrual 3,871 5,014 Other real estate ("ORE") 10,960 12,555 Total nonperforming assets 27,529 41,537 Total nonperforming assets to total assets 1.74 % 2.73 % Total nonperforming assets to total loans and ORE 2.31 % 3.73 % Allowance for loan losses to total loans 1.85 % 2.23 % Allowance for loan losses to total nonperforming loans 131.76 % 84.85 % Net year-to-date charge-offs to total loans 0.19 % 0.29 % Net year-to-date charge-offs $ 2,285 $ 3,138 Total loans to total deposits 90.21 % 86.84 % MetroCorp Bancshares, Inc. (In thousands, except per share amounts) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Average Balance Sheet Data Total assets $ 1,582,313 $ 1,534,033 $ 1,559,821 $ 1,513,723 Securities 186,244 184,397 176,687 184,465 Total loans 1,144,151 1,061,193 1,119,903 1,054,955 Allowance for loan losses ) Net loans 1,121,843 1,033,261 1,096,624 1,026,635 Total interest-earning assets 1,487,318 1,437,331 1,463,725 1,416,331 Total deposits 1,315,055 1,265,817 1,297,899 1,256,848 Other borrowings and junior subordinated debt 71,479 62,083 68,216 62,086 Total shareholders' equity 180,946 188,059 179,741 177,544 Income Statement Data Interest income: Loans $ 14,006 $ 14,754 $ 27,835 $ 29,753 Securities: Taxable 847 1,004 1,638 2,031 Tax-exempt 166 145 313 262 Federal funds sold and other short-term investments 256 278 506 533 Total interest income 15,275 16,181 30,292 32,579 Interest expense: Time deposits 1,316 1,370 2,535 2,906 Demand and savings deposits 389 586 816 1,221 Other borrowings 589 580 1,138 1,163 Total interest expense 2,294 2,536 4,489 5,290 Net interest income 12,981 13,645 25,803 27,289 (Reduction in) provision for loan losses ) 200 ) 600 Net interest income after provision for loan losses 13,006 13,445 26,278 26,689 Noninterest income: Service fees 1,002 1,131 1,911 2,248 Other loan-related fees 169 117 299 187 Letters of credit commissions and fees 175 190 374 387 Gain on securities, net 23 72 37 84 Total other-than-temporary impairment ("OTTI") on securities ) Less: Noncredit portion of "OTTI" ) Net impairments on securities ) Gain on sale of loans 71 - 71 - Other noninterest income 543 968 734 Total noninterest income 1,944 1,760 3,594 3,563 Noninterest expense: Salaries and employee benefits 5,933 5,997 12,225 11,918 Occupancy and equipment 1,678 1,743 3,328 3,432 Foreclosed assets, net 82 362 ) 1,363 FDIC assessment 517 485 977 882 Other noninterest expense 2,498 2,725 5,239 4,650 Total noninterest expense 10,708 11,312 21,010 22,245 Income before provision for income taxes 4,242 3,893 8,862 8,007 Provision for income taxes 1,446 1,267 3,039 2,613 Net income $ 2,796 $ 2,626 $ 5,823 $ 5,394 Dividends and discount - preferred stock - ) - ) Adjustment from repurchase of preferred stock - 706 - 706 Net income applicable to common stock $ 2,796 $ 2,521 $ 5,823 $ 4,691 Per Share Data Earnings per share - basic $ 0.15 $ 0.16 $ 0.32 $ 0.33 Earnings per share - diluted 0.15 0.16 0.31 0.32 Weighted average shares outstanding: Basic 18,366 15,493 18,349 14,331 Diluted 18,713 15,753 18,713 14,497 Dividends per common share $ 0.02 $ - $ 0.02 $ - Performance Ratio Data Return on average assets 0.71 % 0.69 % 0.75 % 0.72 % Return on average shareholders' equity 6.20 % 5.62 % 6.53 % 6.11 % Net interest margin 3.50 % 3.82 % 3.55 % 3.87 % Efficiency ratio (1) 73.58 % 74.24 % 75.51 % 70.59 % Equity to assets (average) 11.44 % 12.26 % 11.52 % 11.73 % (1) The efficiency ratio is calculated by dividing total noninterest expense, excluding loan loss provisions, goodwill impairment, provisions for unfunded commitments, writedowns on foreclosed assets and gains and losses on sales of foreclosed assets, by net interest income plus noninterest income, excluding impairment on securities.
